 Case 17-14454-elf          Doc 756-3 Filed 07/12/21 Entered 07/12/21 10:46:55         Desc
                                 Notice of Motion Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 --------------------------------------------------- x
 In re                                               :   Chapter 11
                                                     :
                                                     :
 ISLAND VIEW CROSSING II, L.P.,                      :   Case No. 17-14454 (ELF)
                                                     :
                            Debtor.                  :
                                                     :
                                                     :
 --------------------------------------------------- x

                                         NOTICE OF MOTION

        PLEASE TAKE NOTICE that Stradley Ronon Stevens & Young, LLP (“Stradley”) has

filed its Motion for Entry of an Order Allowing Administrative Expense Pursuant to Sections

503(b)(3)(D) and 503(b)(4) of the Bankruptcy Code (the “Motion”).


    1. Your rights may be affected. You should read these papers carefully and discuss them
       with your attorney, if you have one in this bankruptcy case. (If you do not have an
       attorney, you may wish to consult an attorney).

    2. If you do not want the court to grant the relief sought in the Motion or if you want the
       court to consider your views on the Motion, then you or your attorney must file a
       response to the Motion. (See Instructions on next page.)

    3. In accordance with Section VI of the Notice of Deadlines to File Requests for Payment of
       Certain Administrative Expense Claims Pursuant to 11 U.S.C. § 503(b) [Dkt. No. 699] (the
       “Claims Bar Notice”), no hearing date or response deadline has been scheduled with
       respect to the Motion.

    4. If you do not file a response to the Motion, the court may enter an order granting the
       relief requested in the Motion without a hearing.

    5. You may contact the Bankruptcy Court Clerk’s Office at 215-408-2800 to find out whether
       any hearing has been scheduled or whether any such hearing has been canceled because no
       one filed a response.




                                                                                      4786324v.3
 Case 17-14454-elf      Doc 756-3 Filed 07/12/21 Entered 07/12/21 10:46:55                Desc
                             Notice of Motion Page 2 of 2



   6. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if you

       request a copy from the attorney whose name and address is listed on the next page of this

       Notice.


                                       Filing Instructions


   7. If you are required to file documents electronically by Local Bankruptcy Rule 5005-
      1, you must file your response electronically.

   8. If you are not required to file electronically, you must file your response at:

                                    United States Bankruptcy Court
                                    Eastern District of Pennsylvania
                                             Clerk’s Office
                                     900 Market Street, Suite 400
                                        Philadelphia, PA 19107

   9. If you mail your response to the bankruptcy clerk’s office for filing, you must mail it to
      the above address.

   10. On the same day that you file or mail your Response to the Motion, you must mail or
       deliver a copy of the Response to the movant’s attorney:

                                  Daniel M. Pereira, Esquire
                            Stradley Ronon Stevens & Young, LLP
                                2005 Market Street, Suite 2600
                                    Philadelphia, PA 19103
                                        (215) 564-8000
                                     (215) 564-8120 (fax)
                                    dpereira@stradley.com



Dated: July 12, 2021                         /s/ Daniel M. Pereira
       Philadelphia, Pennsylvania            STRADLEY RONON STEVENS & YOUNG, LLP
                                             Gretchen M. Santamour, Esq.
                                             Daniel M. Pereira, Esq.
                                             2005 Market Street, Suite 2600
                                             Philadelphia, PA 19103
                                             Tel: (215) 564-8000
                                             Fax: (215) 564-8120
                                             gsantamour@stradley.com
                                             dpereira@stradley.com
                                               2

                                                                                         4786324v.3
